UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:11/30 Date of reporting period: 8/31/2011 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofAugust 31, 2011(Unaudited) DWS Strategic Value Fund Shares Value ($) Common Stocks 96.4% Consumer Discretionary 6.6% Auto Components 0.6% Autoliv, Inc. (a) Automobiles 0.4% General Motors Co.* Hotels Restaurants & Leisure 3.8% Royal Caribbean Cruises Ltd. Yum! Brands, Inc. (a) Specialty Retail 1.8% AutoZone, Inc.* Consumer Staples 10.8% Food & Staples Retailing 0.4% SUPERVALU, Inc. (a) Food Products 3.7% Flowers Foods, Inc. (a) General Mills, Inc. (a) H.J. Heinz Co. (a) Household Products 0.6% Procter & Gamble Co. Tobacco 6.1% Altria Group, Inc. Energy 10.1% Energy Equipment & Services 0.7% Diamond Offshore Drilling, Inc. (a) Oil, Gas & Consumable Fuels 9.4% Apache Corp. Devon Energy Corp. Marathon Oil Corp. Occidental Petroleum Corp. Valero Energy Corp. Financials 20.6% Capital Markets 1.6% Ares Capital Corp. (a) Bank of New York Mellon Corp. (a) Morgan Stanley Commercial Banks 5.3% Huntington Bancshares, Inc. PNC Financial Services Group, Inc. Wells Fargo & Co. Diversified Financial Services 2.3% Bank of America Corp. JPMorgan Chase & Co. Insurance 8.3% Allstate Corp. American International Group, Inc.* (a) Hartford Financial Services Group, Inc. Loews Corp. MetLife, Inc. Reinsurance Group of America, Inc. Real Estate Investment Trusts 2.9% Annaly Capital Management, Inc. (REIT) (a) Chimera Investment Corp. (REIT) Simon Property Group, Inc. (REIT) Weyerhaeuser Co. (REIT) Thrifts & Mortgage Finance 0.2% People's United Financial, Inc. Health Care 8.5% Pharmaceuticals Bristol-Myers Squibb Co. Eli Lilly & Co. Merck & Co., Inc. Mylan, Inc.* (a) Pfizer, Inc. Industrials 13.5% Aerospace & Defense 8.8% Honeywell International, Inc. Precision Castparts Corp. (a) United Technologies Corp. (a) Machinery 3.8% Parker Hannifin Corp. (a) Road & Rail 0.9% CSX Corp. Information Technology 9.0% Communications Equipment 0.4% Cisco Systems, Inc. Computers & Peripherals 4.9% Apple, Inc.* Hewlett-Packard Co. Lexmark International, Inc. "A"* (a) IT Services 0.4% Computer Sciences Corp. (a) Software 3.3% Oracle Corp. Materials 2.0% Metals & Mining Freeport-McMoRan Copper & Gold, Inc. Telecommunication Services 6.1% Diversified Telecommunication Services AT&T, Inc. Frontier Communications Corp. (a) Windstream Corp. (a) Utilities 9.2% Electric Utilities 4.1% American Electric Power Co., Inc. Entergy Corp. (a) Exelon Corp. (a) PPL Corp. (a) Independent Power Producers & Energy Traders 3.8% AES Corp.* Multi-Utilities 1.3% Ameren Corp. Public Service Enterprise Group, Inc. Total Common Stocks (Cost $1,429,332,972) Securities Lending Collateral 14.2% Daily Assets Fund Institutional, 0.13% (b) (c) (Cost $199,085,040) Cash Equivalents 3.3% Central Cash Management Fund, 0.09% (b) (Cost $46,366,793) % of Net Assets Value ($) Total Investments Portfolio (Cost $1,674,784,805) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,678,416,826.At August 31, 2011, net unrealized depreciation for all securities based on tax cost was $81,590,205.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $60,564,594 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $142,154,799. (a) All or a portion of these securities were on loan.The value of all securities loaned at August 31, 2011 amounted to $196,272,428, which is 14.0% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At August 31, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500 E-Mini Index USD 9/16/2011 Currency Abbreviation USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2011 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
